Citation Nr: 0206105	
Decision Date: 06/11/02    Archive Date: 06/20/02

DOCKET NO.  00-11 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a low 
back injury, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to May 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDING OF FACT

The veteran's service-connected residuals of a low back 
injury result in severe limitation of motion of the 
lumbosacral spine.  


CONCLUSION OF LAW

The criteria for the assignment of an increased rating, of 40 
percent and no higher, for residuals of a low back injury, to 
include bulging of the discs of the low back, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5285-95 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

In February 1997, the veteran filed a claim of service 
connection for a low back disability.  In a January 1998 
rating decision, the veteran was awarded service connection, 
with a 10 percent initial rating effective from February 18, 
1997, for residuals of a low back injury.  

The veteran filed a June 1999 claim for an increased rating 
for her service-connected low back disability.  

The veteran was examined by VA personnel in July 1999.  She 
reported a history of low back pain, with radiation into her 
legs.  She took pain medication.  Range of motion testing of 
the low back revealed 60 degrees flexion, 15 degrees 
extension, and 20 degrees of lateral flexion to each side.  
Her gait was somewhat slow, but not antalgic.  Sensation was 
somewhat decreased in the outer extremities, but muscle 
strength was 5/5, with no evidence of atrophy.  The examiner 
noted a gap between the objective and subjective findings.  A 
May 1999 x-ray of the veteran's lumbosacral spine was 
essentially unremarkable.  A June 1999 CT scan revealed mild 
disc bulging, without evidence of significant neural 
impingement.  

The veteran testified at a personal hearing in August 2000.  
She reported chronic low back pain, exacerbated by movement, 
which limits her mobility and daily functioning.  She stated 
that her current rating for this disability does not reflect 
her level of impairment.  She also withdrew her request for a 
personal hearing before a member of the Board.  

A new VA medical examination was afforded the veteran in 
March 2001.  She reported a history of chronic low back pain, 
with radiation into her toes.  Her gait was slow and stiff, 
with a strained limp.  She was able to get on and off the 
examination table without assistance, but with considerable 
complaints of pain.  Range of motion testing revealed forward 
flexion to 25 degrees, 0 degrees extension, 20 degrees of 
lateral rotation to each side, and 0 degrees of lateral 
flexion to each side.  The examiner, however, described the 
veteran's level of effort as "limited, either by pain or 
other issues."  An MRI report of the lumbar spine from 
November 1999 was noted to reflect "very few 
abnormalities," but a November 2000 MRI report of the 
cervical spine revealed significant bulging of multiple 
discs.  The final diagnosis was of mild disk bulges at L4-5 
and L5-S1, without evidence of foraminal impingement.  

In July 2001, the RO considered the results of this 
examination, and continued the veteran's rating for her 
service-connected residuals of a low back injury at 20 
percent.  

Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000 which contains revised 
notice provisions, and additional requirements pertaining to 
the VA's duty to assist.  See Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (codified, as amended, at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126) (West 
Supp. 2001)). 

In this case, the RO has had an opportunity to consider the 
claim for an increased rating for residuals of a low back 
injury in light of the above-noted change in the law, and the 
requirements of the new law have been essentially satisfied.  

By virtue of the April 2000 Statement of the Case, and the 
Supplemental Statements of the Case, the veteran and her 
representative have been advised of the laws and regulations 
governing the claims on appeal, and, hence, have been given 
notice of the information and evidence necessary to 
substantiate these claims.  Moreover, pertinent medical 
treatment records have been obtained and associated with the 
claims file, and the veteran has been afforded comprehensive 
VA examinations in connection with her claim.  

Furthermore, as the veteran has not identified any additional 
relevant evidence that has not been requested or obtained, 
there is no indication that there is any outstanding evidence 
that is necessary for adjudication of the issues on appeal.  
Hence, adjudication of the above-referenced issues is 
appropriate at this time, and the claims are ready to be 
considered on the merits.  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (West 1991).  Where, however, 
an increase in the level of a service-connected disability is 
at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
cases in which a reasonable doubt arises as to the 
appropriate degree of disability to be assigned, such doubt 
shall be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2001).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2001).  

The veteran is currently assigned a 20 percent evaluation 
under DC 5295, for lumbosacral strain, which provides a 20 
percent evaluation for muscle spasm on extreme forward 
bending, and unilateral loss of lateral spine motion in 
standing position.  A 40 percent evaluation requires severe 
lumbosacral strain with listing of the whole spine to the 
opposite side; positive Goldthwaite's sign; marked limitation 
of forward bending in the standing position; loss of lateral 
motion with osteoarthritic changes; or narrowing or 
irregularity of the joint space; or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  

However, the veteran's disability may be rated under other 
diagnostic criteria, if the particular facts of the case so 
warrant.  Diagnostic Code 5292, for limitation of motion of 
the lumbosacral spine, provides a 20 percent evaluation for 
moderate limitation of motion.  A 40 percent evaluation 
requires severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2001).  

Based upon the VA examinations of record, an increased 
rating, to 40 percent, for the veteran's residuals of a low 
back disability is warranted.  On initial examination in July 
1999, she had 60 degrees flexion and 15 degrees extension, 
and on reexamination in March 2001, this range of motion was 
further reduced to 25 degrees flexion and 0 degrees 
extension.  When considering limitation of motion, the Board 
must also consider any functional loss due to pain and 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of the joints, according 
to the provisions of 38 C.F.R. §§ 4.40, 4.45, respectively.  
See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995) (where 
rating is based on loss of motion, 38 C.F.R. §§ 4.40, 4.45 
must be considered).  The veteran has reported significant 
pain, especially with use, of the low back, which results in 
limited functioning and mobility.  In light of 38 C.F.R. 
§§ 4.3 and 4.7, the veteran's range of motion of the 
lumbosacral spine is sufficiently limited, both objectively 
and functionally, as to warrant a finding of severe 
limitation of motion; thus, a 40 percent rating under 
Diagnostic Code 5292 may be assigned.  

A 40 percent rating represents the maximum schedular rating 
available under Diagnostic Code 5292.  Additional review of 
the case does not suggest that the criteria for a rating in 
excess of 40 percent for service-connected residuals of a low 
back injury under other rating criteria, namely Diagnostic 
Codes 5289 and 5295, have been met.  A greater rating than 
that currently in effect is available when there is 
unfavorable ankylosis of the lumbar spine.  38 C.F.R. 
§ 4.71a, DC 5289 (2001).  There is, however, no medical 
evidence demonstrating ankylosis of the lumbar spine, 
actually or functionally.  A schedular rating in excess of 40 
percent is also available under Diagnostic Code 5293 for 
pronounced intervertebral disc syndrome, with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to the site of the 
diseased disc, with little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2001).  Again, however, the 
evidence reflects no neurological impairment resulting from 
the veteran's low back disability.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's low back disability has itself 
required no periods of hospitalization during the pendency of 
this appeal, and is not shown by the evidence to present 
marked interference with employment in and of itself.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted at this time.  
The veteran has not otherwise submitted evidence tending to 
show that his service-connected low back disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.  

In conclusion, an increased rating to 40 percent and no 
higher is warranted for the veteran's service-connected 
residuals of a low back injury.  


ORDER

Entitlement to a 40 percent rating for a service-connected 
low back disorder is granted under Diagnostic Code 5292, 
subject to the applicable criteria governing the payment of 
monetary benefits.  



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

